Case 1:18-cr-20044-DPG Document 39 Entered on FLSD Docket 02/06/2020 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA
CASE NO. 18-20044-CR-GAYLES

UNITED STATES OF AMERICA, CHANGE OF PLEA MINUTES AND
Plaintiff, DEFENDANT’S WAIVER TO APPEAR
BEFORE U.S. DISTRICT JUDGE
vs.

 

FERNANDO TABORDA,
Defendant.
/
On___ Feb. 6, 2020 the above-named defendant appeared in person before the

 

Honorable ALICIA M. (ACID United States Magistrate Judge, with counsel
Te lyon Ne Fefus Goazoler and said defendant stated in open court that he desired to
withdraw his/her plea of not guilty h entered and desired to enter a plea of guilty to

 

Count(s) [ of thé Indictmentdnformation. After the defendant was duly sworn,
the Court made inquiry as to guilt. The Court, being satisfied there was a factual basis for the plea,
accepted the plea of guilty and found the defendant guilty as charged.

Whereupon:
(X) Defendant waived his/her right to appear before an Article III U.S. District Court
Judge and consented to appear before a U.S. Magistrate Judge.

(X) The Court shall recommend to the U.S. District Court Judge that the defendant’s
plea shall be accepted.

( ) The Court proceeded to pronounce sentence.
(X) | The Court postponed sentencing.
( ) The defendant was allowed to remain on present bond until Sentencing.

MQ The defendant remains in custody. dso IC (VS £ (\ efi CH

( ) The defendant was remanded to the custody of the U.S. Marshal awaiting sentencing.

ALICIA M. OTAZO-REYES

UNITED STATES MAGISTRATE
TIME IN COURT: Ad) Main ao
LANGUAGE . M Defense Counsel’ ature
CRD__ Stephanie A. Lee | ~ XSDEFENDANT’S Signature fects

COURT REPORTERCHéndg. wes pAusa’s signature Hernandes:
CS (iw) /
